Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 11/02/20 are accepted by the examiner.

REASONS FOR ALLOWANCE
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10
Regarding claim 1, the prior art of record, Fallin et al. (US 20200286804) discloses a circuitry to apply heat to a die while the die junction temperature is below a minimum die junction temperature of an operating die junction temperature range for the die is provided. The circuitry to avoid a system boot failure when the die junction temperature is below the operating die junction temperature range of the die (Fallin, see Fig. 1, Fig. 4A-Fig. 4C and their corresponding paragraphs), Lin et al. (US 20090198387) discloses when a power input terminal of the portable computer is connected to a power source, a sensor senses the temperature of electronic components of the portable computer to provide a sensed temperature value. When the sensed temperature value is lower than a preset temperature value, a microprocessor controls an indication device to operate and controls the heating unit to heat the electronic components. When the sensed temperature value is higher than the preset temperature value, the microprocessor controls the indication device not to operate and controls the heating unit stop heating the electronic components (Lin, see Fig. 1, Fig. 2 and their corresponding paragraphs), Vuopala et al. (WO2013140226) discloses an apparatus for controlling internal temperature of electronic components, and maintaining the temperature within an operating range in automotive applications are described. The method includes an individual activity based temperature compensation scheme where current state of components is determined, determining a lower threshold, initiating a heating routine, monitoring the temperature of components, and determining whether, the temperature of the components reaches a threshold, and ending the heating routine (Vuopala, see Fig. 1, Fig. 2 and their corresponding paragraphs).
However, regarding claim 1, the combination of prior arts does not describe:
determine that a first temperature read-out from the temperature sensor reaches a first temperature threshold value; turn on the thermal heater; determine that a second temperature read-out from the temperature sensor reaches a second temperature threshold value that is lower than the first temperature threshold value; suspend functions of the processor; determine that a third temperature read-out from the temperature sensor reaches the first temperature threshold value; resume the functions of the processor; determine that a fourth temperature read-out from the temperature sensor reaches a third temperature threshold value that is higher than the first temperature threshold value; and turn off the thermal heater

Claims 11-20
Regarding claim 11, the prior art of record, Fallin et al. (US 20200286804) discloses a method for operating a circuitry to apply heat to a die while the die junction temperature is below a minimum die junction temperature of an operating die junction temperature range for the die is provided. The circuitry to avoid a system boot failure when the die junction temperature is below the operating die junction temperature range of the die (Fallin, see Fig. 1, Fig. 4A-Fig. 4C and their corresponding paragraphs), Lin et al. (US 20090198387) discloses when a power input terminal of the portable computer is connected to a power source, a sensor senses the temperature of electronic components of the portable computer to provide a sensed temperature value. When the sensed temperature value is lower than a preset temperature value, a microprocessor controls an indication device to operate and controls the heating unit to heat the electronic components. When the sensed temperature value is higher than the preset temperature value, the microprocessor controls the indication device not to operate and controls the heating unit stop heating the electronic components (Lin, see Fig. 1, Fig. 2 and their corresponding paragraphs), Vuopala et al. (WO2013140226) discloses a method for controlling internal temperature of electronic components, and maintaining the temperature within an operating range in automotive applications are described. The method includes an individual activity based temperature compensation scheme where current state of components is determined, determining a lower threshold, initiating a heating routine, monitoring the temperature of components, and determining whether, the temperature of the components reaches a threshold, and ending the heating routine (Vuopala, see Fig. 1, Fig. 2 and their corresponding paragraphs).
However, regarding claim 11, the combination of prior arts does not describe:
determining that a first temperature read-out from a temperature sensor on the semiconductor chip reaches a first temperature threshold value; turning on a thermal heater on the semiconductor chip; determining that a second temperature read-out from the temperature sensor reaches a second temperature threshold value that is lower than the first temperature threshold value; suspending functions of a processor on the semiconductor chip; determine that a third temperature read-out from the temperature sensor reaches the first temperature threshold value; resuming the functions of the processor; determining that a fourth temperature read-out from the temperature sensor reaches a third temperature threshold value that is higher than the first temperature threshold value; and turning off the thermal heater
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117